                                            AUSA:
               Case 2:20-mj-30412-DUTY ECF No.       Aly09/30/20
                                               1 filed   se Wu                                     PageID.1Telephon
                                                                                                              Pagee:1(313)
                                                                                                                      of 5 226-9100
AO 91 (Rev. 11/11) Criminal Complaint                T ask Force Officer:      E ric   M. Smigiel ski               Tel ephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                    Eastern District of Michigan
United States of America
   V.
Balsia Brian BAKER                                                                  Case No. Case: 2:20−mj−30412
                                                                                             Assigned To : Unassigned
                                                                                             Assign. Date : 9/30/2020
                                                                                             USA V. SEALED MATTER (CMP(CMC)




                                                      CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                  September 11, 2020                     in the county of ____w_a_y�ne____ in the
              c..;.. � -- District of
---"E'""a""'stem                               Michigan       , the defendant(s) violated:
                Code Section                                                    Offense Description
18 U.S.C. 922(g)(l)                                       Fe lon in po ss es sion of a firearm




           This criminal complaint is based on these facts:
S ee att ached AFFIDAVIT.




[Z] Continued on the attached sheet.


                                                                            E ric   M. Smigie l ski, T ask Force Officer (ATF)
                                                                                                        Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.
         September 30, 2020
Date:---------­                                                                                           Judge's signature

City and state: Detroit, Michig an                                          Hon. R. Steven Wh alen, United States M agi str at e Judge
                                                                                                        Printed name and title
   Case 2:20-mj-30412-DUTY ECF No. 1 filed 09/30/20   PageID.2   Page 2 of 5




     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Eric M. Smigielski, being duly sworn, do hereby state

the following:

                          I.   INTRODUCTION

     1.    I am Detroit Police Task Force Officer with the Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF). I have been a Detroit

Police Officer since September 2001, and assigned to the ATF since

October 2016. I have been involved in numerous investigations and

criminal prosecutions of firearms offenses.

     2.     The statements contained in this affidavit are based on my

review of reports by Detroit Police Officers, information provided to me

by and/or through other law enforcement agents, investigators, and

individuals with knowledge of this matter.

     3.    This affidavit is intended to show that probable cause exists

that Balsia Brian BAKER (DOB XX/XX/1990) has violated 18 U.S.C.

§ 922(g)(1), felon in possession of a firearm, and does not set forth all

information known to law enforcement regarding this investigation.
  Case 2:20-mj-30412-DUTY ECF No. 1 filed 09/30/20   PageID.3   Page 3 of 5




                       II.   PROBABLE CAUSE

     4.    On September 11, 2020, at approximately 12:34 a.m., Detroit

Police officers were on patrol in the area of 10601 East Outer Drive,

Detroit, MI. While providing special attention to the gas station located

at this address, the officers observed BAKER near the entrance door of

the gas station. The officers then observed BAKER freeze and turn

away from them while holding his front waistband. The officers also

observed the tan grip of a handgun slightly protruding out of his right

front waistband.

     5.    The officers exited their scout car, and observed BAKER

make a stuffing motion near the front entrance. The officers then

entered the gas station, and made contact with BAKER. At this point,

the officers observed that there was no longer a visible tan grip of a

handgun in his waistband. The officers then checked the area where

they initially observed BAKER make the stuffing motion. They found a

loaded Tan 9 mm handgun, CANIK, model TP9SF inside a trash can;

the handgun contained eighteen live rounds in the magazine and one

live round in the chamber. According to Detroit Police reports, BAKER




                                    -2-
  Case 2:20-mj-30412-DUTY ECF No. 1 filed 09/30/20   PageID.4   Page 4 of 5




subsequently “made an excited utterance ‘that he was given the gun

and that he was told run with it because it is not his.’”

     6.    A criminal history check was conducted on BAKER, which

revealed that he had the following prior felony convictions:

           a.    August 24, 2010-Weapons-Carrying Concealed, 3rd

                 Circuit Court, Wayne County.

           b.    November 22, 2011-Weapons-Carrying Concealed

                 (Attempt), 3rd Circuit Court, Wayne County.

           c.    July 02, 2015-felony Retail Fraud-First Degree, 3rd

                 Circuit Court, Wayne County.

           d.    November 30, 2018 - Felony Weapons-Firearms-

                 Possession by Felon and Assault with a Dangerous

                 Weapon, 3rd Circuit Court, Wayne County.

     7.    On September 16, 2020, Special Agent Nathan Triezenberg,

an interstate nexus expert, advised me that based upon the verbal

descriptions provided, without physically examining the firearm, the

above-referenced firearm is a firearm as defined under 18 U.S.C. § 921,

was manufactured outside of the state of Michigan after 1989, and

therefore had traveled in and affected interstate commerce.



                                    -3-
Case 2:20-mj-30412-DUTY ECF No. 1 filed 09/30/20   PageID.5   Page 5 of 5




                                               September 30, 2020
